          Case 1:17-cv-07378-PKC Document 486 Filed 06/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
VALASSIS COMMUNICATIONS, INC.,

                                 Plaintiff,                               17-cv-7378 (PKC)

                 -against-                                                    ORDER

NEWS CORPORATION, et al.,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

                 Trial in this case will proceed as scheduled on June 29, 2021 at 9:30 a.m. To

facilitate access to the Courthouse on the day of the conference, follow the instructions attached

to this Order.

                 The trial will be held in Courtroom 23B and there will be an overflow room in

Courtroom 11D. Remote public access to this proceeding is available through the following call-

in information:

                 Dial-in:        (888) 363-4749

                 Access Code: 3667981




                 SO ORDERED.




Dated: New York, New York
       June 23, 2021
       Case 1:17-cv-07378-PKC Document 486 Filed 06/23/21 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.
